                 Case 1:19-cr-00059-LO Document 16 Filed 05/13/19 Page 1 of 1 PageID# 111
AO 442 (Rev.01/09) Anest Warrant                                                                            lO&3o2f^

                                       United States DistrigtUourt
                                                                for the

                                                    Eastern District of Virginia


                  United States of America
                                 V.

                                                                          Case No. 1:19-CR-59
                 DANIEL EVERETTE HALE
                                                                                                                               e:
                                                                                                                        f*o

                                                                                                                   m
                                                                                                                        c=>   S
                                                                                                           m           ^uO         j
                                                                                                                              n
                                                                                                                              o
                           Defendant
                                                                                                                       50     co::u
                                                                                                          ^ Jrrj              —im
                                                                                                                        I
                                                    ARREST WARRANT                                        5>00
                                                                                                                       OD
                                                                                                                              coC
                                                                                                          O^gQO        iDa

To:       Any authorized law enforcement officer                                                          <>s
                                                                                                                       =s     go
                                                                                                          07           O      3D
                                                                                                         ^     o
                                                                                                          o                   CO
                                                                                                                              3:

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecepsa^delay
(name ofperson to be arrested)         DANIEL EVERETTE HALE
who is accused of an offense or violation based on the following document filed with the court:
^Indictment                Superseding Indictment          Information         Superseding Information             Complaint

Probation Violation Petition              Supervised Release Violation Petition        Violation Notice            Order ofthe Court
This offense is briefly described as follows:
 Count 1: 18 U.S.0.§ 793(c) Obtaining National Defense Information.
 Count 2:18 U.S.C.§ 793(e) Retention and Transmission of National Defense Information.
 Count 3: 18 U.S.C.§ 793(e) Causing the Communication of Nationai Defense information.
 Count 4:18 U.S.C.§ 798(a)(3) Disclosure of Classified Communications inteliigence Information
 Count 5: 18 U.S.C.§ 641 Theft of Government Property.




 Date:
                                                                                        Issuing q            ature




 City and state:
                                                                                    Sorhlh fh                                          i/K—
                                                                                          Printed name and tille



                                                                Return


           This warran                                                 an(U^ pem^ was a^sted on(date)                         ^
 at (city and state)


 Date;                   ^7                                                             Arresting qfficer\ signature



                                                                                          Printed name and title
